Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12, 16-22, and 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krenzer (US 9,862,036) in view of Newton (US 6,868,572).
Regarding claims 1 and 2, Krenzer discloses a drill 1 (See Figure 2) comprising: a base body (See Figure 2) extending substantially longitudinally in a direction axial to a drill axis, said base body comprising a drilling portion (See Figure 2), wherein a radially inward core region 15 (See Figure 1) in relation to the drill axis and a radially outer region are provided in the base body in the drilling portion (See Figure 1), and the drilling portion comprises a plurality of spiral-shaped recesses 13 in the outer region, and arranged between each two spiral-shaped recesses is a wall part (See Figure 1), wherein the drill comprises three central cutting edge portions 21 (See Figure 1) which extend radially inward, in relation to the drill axis, up to a front tip (See Figure 1).  Krenzer does not disclose wherein the drill comprises at least four main cutting edges.  Newton discloses a bit (See Figure 14) having four cutting edges 45 which extend radially inward, in relation to a drill axis, up to a front tip (Col. 6, Lines 17-30) (See Figure 13).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Krenzer, in view of Newton, such that the drill has four main cutting edges in order to distribute the cutting forces over a greater number of cutting edges.
Regarding claim 3, Krenzer, as modified, discloses wherein the drill 1, in relation to a location and/or a configuration of the main cutting edges, is of rotationally symmetrical configuration with respect to a rotation of 360°/N about the drill axis, N being the number of main cutting edges (See Figure 1).
Regarding claim 4, Krenzer, as modified, discloses wherein at least one main cutting edge 17 comprises a main cutting edge outer portion extending in the outer region (See Figure 1), wherein at least one main cutting edge outer portion extends in a direction radial to the drill axis completely through the outer region (See Figure 1).
Regarding claim 5, Krenzer, as modified, discloses at least one main cutting edge 17, extends, at least in sections, along a radial extent of one of the wall parts (See Figure 1).
Regarding claim 6, Krenzer discloses wherein at least one main cutting edge 17 comprises a main cutting edge core portion, which extends in the core region (Note: the portion of the main cutting edge 17 formed within the core portion 15) (See Figure 1).
Regarding claim 7, Krenzer discloses wherein at least one main cutting edge core portion extends along a respective core recess 23a,23b of the base body in the core region 15 (See Figure 1).
Regarding claim 8, Krenzer discloses at least one of the core recesses 23a,23b forms a point thinning with one of the spiral-shaped recesses 13 (See Figures 1 and 3).
Regarding claim 9, Krenzer discloses wherein each of the core recesses 23a,23b forms a respective point thinning with a respective spiral-shaped recess 13 (See Figures 1 and 3).
Regarding claim 10, Krenzer discloses wherein at least one main cutting edge core portion extends along a core wall part (See Figure 2) (Note: a wall is formed by the core recesses 23a,23b).
Regarding claim 11, Krenzer discloses wherein in at least one of the main cutting edges, the main cutting edge core portion and a main cutting edge outer portion thereof merge into one another (See Figure 1; Note: the cutting edge extends from an outer portion to a central cutting edge portion 21).
Regarding claim 12, Krenzer discloses a base body (See Figure 2) extending substantially longitudinally in a direction axial to a drill axis, said base body comprising a drilling portion (See Figure 2), wherein a radially inward core region 15 (See Figure 1) in relation to the drill axis and a radially outer region are provided in the base body in the drilling portion (See Figure 1), and the drilling portion comprises a plurality of spiral-shaped recesses 13 in the outer region, and arranged between each two spiral-shaped recesses is a wall part (See Figure 1), wherein the drill comprises three central cutting edge portions 21 (See Figure 1) which extend radially inward, in relation to the drill axis, up to a front tip (See Figure 1), wherein each of the cutting edge portions is of a cutting configuration (See Figure 1).  Krenzer does not disclose wherein the drill comprises at least four main cutting edges.  Newton discloses a bit (See Figure 14) having four cutting edges 45 which extend radially inward, in relation to a drill axis, up to a front tip wherein each of the four cutting edge portions is of a cutting configuration (Col. 6, Lines 17-30) (See Figure 13).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Krenzer, in view of Newton, such that the drill has four main cutting edges in order to distribute the cutting forces over a greater number of cutting edges.
Regarding claim 16, Krenzer, as modified, discloses at least two main cutting edges 17, wherein at least one of the at least two main cutting edges 17 comprises a main cutting edge central portion, which extends in a central region that is central in relation to the drill axis in the radial direction (See Figure 1) (Note: the portion of the cutting edge 17 extending within the core portion 15 contacting central cutting edge portion 21).
Regarding claim 17, Krenzer discloses wherein at least in one of the at least two main cutting edges 17 the main cutting edge central portion thereof merges into a main cutting edge core portion thereof (See Figure 1) (Note: the main cutting edge 17 extends radially outward from the central cutting edge portion 21).
Regarding claim 18, Krenzer discloses wherein at least one of the main cutting edge central portions 21 is formed by one of the central cutting edge portions (See Figure 1).
Regarding claim 19, Krenzer discloses wherein at least one of the wall parts comprises a secondary cutting edge 9 (See Figure 1).
Regarding claim 20, Krenzer discloses wherein the secondary cutting edge 9 extends substantially along a spiral-shaped shape of the wall part on the outer side thereof (See Figure 2).
Regarding claim 21, Krenzer, as modified, discloses the drill of claim 1 as set forth above.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the radius of the base body in the drilling portion to extend at least 15% and/or at most 45% through the core region since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In this case, or of ordinary skill would modify the radius of the base body based on the size of the drill and the material to be machined.
Regarding claim 22, Krenzer, as modified, discloses the drill of claim 1 as set forth above.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the radius of the core region extends at least 15% and/or at most 50% through the central region of the core region since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In this case, or of ordinary skill would modify the radius of the core region based on the size of the drill and the material to be machined.
Regarding claim 24, Krenzer discloses wherein the drill comprises a cooling device with a cooling channel 31 or with a plurality of cooling channels (See Figure 1).
Regarding claim 25, Krenzer discloses wherein at least one cooling channel 31 extends at least in sections through one of the wall parts (See Figure 1; Note: the cooling channel 31 exits the wall part on the distal end of the drill).
Regarding claim 26, Krenzer discloses wherein at least one cooling channel 31 extends at least approximately along the entire spiral-shaped extent of one of the wall parts (See Figure 2).
Regarding claim 27, Krenzer discloses wherein at least one cooling channel extends on an outer side of the fastening portion (See Figure 1; Col. 5, Lines 21-29).
Regarding claim 28, Krenzer, as modified, discloses wherein at least one of the main cutting edges 17 comprises a main cutting edge central portion (Note: the portion of the main cutting edge 17 formed within the core region 15), which extends in a central region that is central in relation to the drill axis in a radial direction (See Figure 1) and at least in one of the main cutting edges 17 the main cutting edge central portion thereof merges into the main cutting edge core portion thereof (See Figure 1).
Regarding claim 29, Krenzer, as modified, discloses a cooling channel 31 or a plurality of cooling channels (See Figure 1; Col. 5, Lines 21-29).

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krenzer (US 9,862,036), in view of Newton (US 6,868,572), further in view of WO-2018065550-A1, hereinafter WO’550.
Regarding claims 13 and 15, Krenzer, as modified, discloses the drill of claim 12 as set forth above.  Krenzer does not disclose wherein in at least one of the central cutting edge portions a central flank of the base body extends at a central clearance angle up to the central cutting edge portion, wherein the central clearance angle is measured between the central flank and a geometric reference plane extending perpendicularly to the drill axis, and wherein the central clearance angle is at least 3° and/or at most 25°.  WO’550 discloses a drill having a central cutting edge 21/4 portion and a central flank 17/2 that extends at a central clearance angle β up to the central cutting edge portion (See Figures 3 and 4) (Note: the angle of the clearance angle is the same as the angle of the cutting edge), wherein the central clearance angle is measured between the central flank 17/2 and a geometric reference plane extending perpendicularly to the drill axis, and wherein the central clearance angle is at least 3 degrees and/or at most 25 degrees (Note: the angle β is between 80-150 degrees which would form a clearance angle of 50-15 degrees).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Krenzer, in view of WO’550, such that the clearance angle is at least 3 degrees and/or at most 25 degrees since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, one of ordinary skill in the art would modify the clearance angle of the central cutting edge in order to provide clearance to the central cutting edge.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krenzer (US 9,862,036), in view of Newton (US 6,868,572), further in view of Takikawa (US 2008/0089753).
Regarding claim 14, Krenzer, as modified, discloses the drill of claim 12 as set forth above.  Krenzer does not disclose wherein in at least one of the central cutting edge portions a central rake face of the base body extends at a central rake angle up to the central cutting edge portion, wherein the central rake angle is measured between the central rake face and a geometric radial reference face, which extends in parallel to the drill axis, and wherein the central rake angle is at least -5° and/or is at most 20°, wherein negative values of the central rake angle correspond to an undercut of the central cutting edge portion.  Takikawa discloses a drill having a central cutting edge portion 12a with a central rake angle that is at least – 5 degrees and/or is at most 20 degrees (See Figure 2B; [0059]).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Krenzer, in view of Takikawa, such that the central cutting edge portion has a central rake angle that is at least -5 degrees and/or is at most 20 degrees in order to reduce the oscillation of the drill during machining.


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krenzer (US 9,862,036), in view of Newton (US 6,868,572), further in view of WO-2013/179417-A1, hereinafter WO’417.
Regarding claim 23, Krenzer, as modified, discloses the drill of claim 1 as set forth above.  Krenzer does not disclose wherein the base body has a larger radius in the region of a fastening portion than in the drilling portion.  WO’417 discloses a drill having base body with a fastening portion and a drilling portion wherein the radius of the fastening portion is larger than the radius of the drilling portion (See Figure 1).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Krenzer, in view of WO’417, such that the fastening portion has a larger radius than the drilling portion in order to increase the surface area of the fastening portion.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722